Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (6564962) in view of D’Alesio (20150342382).
Chen discloses:
1. A drop-proof and easy-to-detach double-layer bowl (figs 1-3), comprising: an inner-layer bowl (11); and an outer-layer shell covering the inner-layer bowl (12/13); wherein an opening end edge of the inner-layer bowl is bent outward to contact a top end of the outer-layer shell and buckled on the outer-layer shell to fix the outer-layer shell on the inner-layer bowl (such as portion of 11 at top of fig 2), wherein an outer portion of the inner-layer bowl except for the opening end edge is covered by the outer-layer shell (any “outer portion” of 11 that is covered by 12, such as in fig 12 but not the opening edge coverage), and wherein the inner-layer bowl is formed integrally with the opening end edge (as in 
With respect to a sucking disc structure, D’Alesio discloses the above structure (10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of D’Alesio (by replacing or adding the above structure to or as the bottom) in order to enhance the placement and attachment of the device to prevent undesired spilling and messes.  The Office notes that Applicant also includes “the sucking disc structure has an area larger than an opening area of the inner-layer bowl” and that Applicant has not specifically defined as to which specific area Applicant intends, so an area can be any selected portion, such as a portion adjacent the opening that is smaller than the area/a portion of the disc structure.  In another interpretation the Office notes that, it is well within the skill of one of ordinary skill in the art to increase the area, such as by extending the lower perimeter of the structure so that the distance between perimeter edges is greater than the distance between perimeter edges of the bowl in order to provide a more secure structure by permitting the structure to stabilize on a table or larger horizontal surface.  Even further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


4. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the outer-layer shell is arranged between the annular groove and a bottom of the inner-layer bowl (as in figs 1, 2).

6. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the soft glue comprises silicone rubber or soft thermoplastic polyurethane or thermoplastic rubber (D’Alesio described above in claim 1).

7. The drop-proof and easy-to-detach double-layer bowl according to claim 6, wherein the silicone rubber comprises methyl vinyl silicone rubber and methyl phenyl vinyl silicone rubber.  The Office notes the Combined Reference already discloses silicone rubber for the purpose of enhanced durability and resiliency.  It is well within of one of ordinary skill in the art to provide such materials to further improve the above.  Though not required, if there is any question to the above, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

8. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the outer-layer shell is made of hard plastic, bamboo or stainless steel.  The Office notes that element 11 of 

10. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein an outwardly bending part of the opening end edge of the inner-layer bowl is a buckle part, and the buckle part is perpendicular to a plane where the bottom of the inner-layer bowl is placed (part already described above such as in claim 1 of which is capable of performing the above intended use such as being perpendicular to another surface such as from the outer surface of the part to a horizontal table).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Poje (3202542).
The Combined Reference discloses the claimed invention above.  IF there is any question to methyl vinyl silicone rubber and methyl phenyl vinyl silicone rubber, the Office note that Poje discloses the above (col. 1: 47-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Poje (by providing the above materials to the inner layer bowl) in order to remarkably improve release properties while also improving resistance to corrosion and staining.

Claims 1, 2, 4, 6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (6564962) in view of D’Alesio (20150342382) and Schantz (20070039966).
Chen discloses:
1. A drop-proof and easy-to-detach double-layer bowl (figs 1-3), comprising: an inner-layer bowl (11); and an outer-layer shell covering the inner-layer bowl (12/13); wherein an opening end edge of the inner-layer bowl is bent outward to contact a top end of the outer-layer shell and buckled on the outer-layer shell to fix the outer-layer shell on the inner-layer bowl (such as portion of 11 at top of fig 2), wherein an outer portion of the inner-layer bowl except for the opening end edge is covered by the outer-layer shell (any “outer portion” of 11 that is covered by 12, such as in fig 12 but not the opening edge coverage), and wherein the inner-layer bowl is formed integrally with the opening end edge (as in fig 2); with the exception of the following which is disclosed by D’Alesio: soft glue (paragraph 42 of which silicone rubber is a soft glue as in claim 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cheng in view of D’Alesio (by providing the above material to the inner layer bowl) in order to provide improved durability and resiliency.
With respect to a sucking disc structure, D’Alesio discloses the above structure (10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of D’Alesio (by replacing or adding the above structure to or as the bottom) in order to enhance the placement and attachment of the device to prevent undesired spilling and messes.  The Office notes that Applicant also includes “the sucking disc structure has an area larger than an opening area of the inner-layer bowl” and that Applicant has not specifically defined as to which specific area Applicant intends, so an area can be any selected portion, such as a portion adjacent the opening that is smaller than the area/a portion of the disc structure.  In another interpretation the Office notes that, it is well within the skill of one of ordinary skill in the art to increase the area, such as by extending the lower perimeter of the structure so that the distance between perimeter edges is greater than the 

2. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the outer-layer shell is a cylindrical structure with openings at both ends, and a shape is adapted to the inner-layer bowl (as in figs 1, 2).

4. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the outer-layer shell is arranged between the annular groove and a bottom of the inner-layer bowl (as in figs 1, 2).

6. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the soft glue comprises silicone rubber or soft thermoplastic polyurethane or thermoplastic rubber (D’Alesio described above in claim 1).

7. The drop-proof and easy-to-detach double-layer bowl according to claim 6, wherein the silicone rubber comprises methyl vinyl silicone rubber and methyl phenyl vinyl silicone rubber.  The 

8. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein the outer-layer shell is made of hard plastic, bamboo or stainless steel.  The Office notes that element 11 of Cheng is a protective member and the Office notes that hard plastic and steel are known to be strong and protective materials.  It is well within of one of ordinary skill in the art to provide such materials to enhanced protectiveness.  Though not required, if there is any question to the above, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

10. The drop-proof and easy-to-detach double-layer bowl according to claim 1, wherein an outwardly bending part of the opening end edge of the inner-layer bowl is a buckle part, and the buckle part is perpendicular to a plane where the bottom of the inner-layer bowl is placed (part already described above such as in claim 1 of which is capable of performing the above intended use such as being perpendicular to another surface such as from the outer surface of the part to a horizontal table).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Poje (3202542).
The Combined Reference discloses the claimed invention above.  IF there is any question to methyl vinyl silicone rubber and methyl phenyl vinyl silicone rubber, the Office note that Poje discloses the above (col. 1: 47-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Poje (by providing the above materials to the inner layer bowl) in order to remarkably improve release properties while also improving resistance to corrosion and staining.

Response to Arguments
 	Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.  Nevertheless, Applicant states that the prior art does not disclose the new limitation to one area being larger to another area.  The Office notes that Merriam Webster defines area as a particular extend of space.  The Office notes that Applicant also includes “the sucking disc structure has an area larger than an opening area of the inner-layer bowl” and that Applicant has not specifically defined as to which specific area Applicant intends, so an area can be any selected portion, such as a portion adjacent the opening that is smaller than the area/a portion of the disc structure.  In another interpretation the Office notes that, it is well within the skill of one of ordinary skill in the art to increase the area, such as by extending the lower perimeter of the structure so that the distance between perimeter edges is greater than the distance between perimeter edges of the bowl in order to provide a more secure structure by permitting the structure to stabilize on a table or larger horizontal surface.  Even further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735